Citation Nr: 1547412	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral shoulder disorder, for accrued benefits purposes.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for an ulcer disorder, for accrued benefits purposes.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a right leg disorder, for accrued benefits purposes.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for a skin disorder as due to exposure to herbicides, for accrued benefits purposes.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension, for accrued benefits purposes.  

6.  Entitlement to service connection for head and chest injuries (claimed as due to trauma), for accrued benefits purposes.  

7.  Entitlement to service connection for lumbosacral strain, for accrued benefits purposes.  

8.  Entitlement to service connection for an arm disorder, for accrued benefits purposes.  

9.  Entitlement to service connection for thyroid disorder as a result of exposure to ionizing radiation, for accrued benefits purposes.  

10.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, for accrued benefits purposes.  

11.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for accrued benefits purposes.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had verified active service from May 1956 to April 1959 and from May 1960 to June 1976.  He died on March [redacted], 2006.  The appellant is his surviving spouse and is the claimant in this matter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand for a Board hearing is warranted in this matter.  Previously, the appellant testified at a March 2014 Board hearing.  Because her testimony was inaudible, she was offered a new hearing scheduled in April 2015.  As recent as March 2015, she indicated that she would attend the new hearing via video conference.  The record indicates that the appellant later canceled her April 2015 hearing for health-related reasons.  Nevertheless, she has consistently indicated that she wants to testify before the Board again, and, in October 2015, her representative indicated clearly that she wished to appear as soon as possible, via a Travel hearing or a video conference hearing, whichever is first available.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for the first available Board hearing (Travel or video conference) before a Veterans Law Judge at the RO in Seattle, Washington.  The appellant and her representative should be notified of the date and time of the hearing. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




